DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to application filed on March 6, 2020.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/6/2020 and 3/31/2020 have been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on March 6, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1-20 are allowed.


Regarding claims 1-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A control method for a DC/DC converter, the DC/DC converter comprising a primary side circuit and a secondary side circuit electrically isolated with each other, wherein the 5secondary circuit comprises a first secondary side bridge arm consisting of a fifth switch and a sixth switch in series, and a second secondary side bridge arm consisting of a seventh switch and an eighth switch in series, and the first secondary side bridge arm is parallel to the second secondary side bridge arm, the method comprising: 
providing a primary side driving signal to drive one or more primary side switches of the 10primary side circuit; providing a sixth signal, a fifth signal, a seventh signal and an eighth signal, wherein a phase shift angle exists between the sixth signal and the primary side driving signal, and the sixth signal, the fifth signal, the seventh signal and the eighth signal in turn have a predetermined phase difference;  15driving the sixth switch, the fifth switch, the seventh switch and the eighth switch according to the sixth signal, the fifth signal, the seventh signal and the eighth signal, respectively; wherein the switching frequency of the sixth signal, the fifth signal, the seventh signal or the eighth signal is half of the switching frequency of the primary side driving signal.


A DC/DC converter, comprising: 
a primary side circuit comprising a primary side switch which is driven by a primary side driving signal;  
5a secondary side circuit, electrically isolated with the primary side circuit, comprising a first secondary side bridge arm consisting of a fifth switch and a sixth switch in series, and a second secondary side bridge arm consisting of a seventh switch and an eighth switch in series, wherein the first secondary side bridge arm is parallel to the second secondary side bridge arm; and  
10a control apparatus comprising: 
 	a primary side control module, configured to provide the primary side driving signal to drive one or more primary side switches of the primary side circuit; 
 	a signal providing module, configured to provide a sixth signal, a fifth signal, a seventh signal and an eighth signal, wherein a phase shift angle exists between the sixth signal 15and the primary side driving signal; the sixth signal, the fifth signal, the seventh signal and the eighth signal in turn have a predetermined phase difference; and the switching frequency of the sixth signal, the fifth signal, the seventh signal or the eighth signal is half of the switching frequency of the primary side driving signal; and 
 	a secondary side control module, configured to generate secondary side driving 20signals to drive the sixth switch, the fifth switch, the seventh switch and the eighth switch according to the sixth signal, the fifth signal, the seventh signal and the eighth signal.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al (US 2015/0229225) deals with resonant converters and control methods thereof, Norisada et al (US 9,866,129) deals with a power conversion device including primary inverter, transformer, secondary converter, and controller, Yang et al (US 9,559,604) deals with a DC/DC converter and control method of DC/DC converter, and Norisada et al (US 9,287,790) deals with an electric power converter.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/GARY A NASH/Primary Examiner, Art Unit 2838